Title: From Master of Ceremonies of Great Britain to John Quincy Adams, 19 July 1816
From: Master of Ceremonies of Great Britain
To: Adams, John Quincy,Adams, Louisa Catherine Johnson


				
					
					South Audley St. Friday July the 19th.
				
				The Master of the Ceremonies is commanded by His Royal Highness The Prince Regent to invite The American Minister and Mrs. Adams to The Queen’s Palace on Monday next the 22d. Instant between Eight and half past Eight O’clock in the Evening, to be present at the Ceremony of the Marriage of Her Royal Highness The Princess Mary with His Royal Highness The Duke of Gloucester.—
				
					
				
				
			